Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 21, 2016

                                     No. 04-16-00184-CV

                                     Ronald F. AVERY,
                                   Appellant/Cross-Appellee

                                               v.

                     Dylan BADDOUR and Hearst Communications, Inc.,
                               Appellees/Cross-Appellants

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-2186-CV
                         Honorable W.C. Kirkendall, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

       On April 15, 2016, appellees/cross-appellants, Dylan Baddour and Hearst
Communications, Inc. (collectively, “Hearst”), filed an agreed motion that Hearst be allowed to
consolidate their cross-issues with their appellees’ brief. The motion is GRANTED, and the
following deadlines and word limits are hereby ORDERED:

       Ronald Avery’s opening appellant’s brief is due May 2, 2016, and is subject to a 15,000-
word limit. See TEX. R. APP. P. 9.4(i)(1), (2)(B); TEX. R. APP. P. 38.6(a).

        Hearst’s combined opening appellees/cross-appellants’ brief is due twenty days from the
filing of Avery’s brief, and is subject to a combined word limit of 30,000. See TEX. R. APP. P.
9.4(i)(1), (2)(B)-(C); TEX. R. APP. P. 38.6(a).

        Avery’s combined appellant/cross-appellee’s reply brief is due twenty days after Hearst’s
combined appellees/cross-appellants’ brief, and is subject to a 22,500-word limit. See TEX. R.
APP. P. 9.4(i)(1), (2)(B)-(C); TEX. R. APP. P. 38.6(b).

        Hearst’s cross-appellants’ reply brief is due twenty days after Avery’s combined
appellant/cross-appellee’s brief, and is subject to a 7,500-word limit. See TEX. R. APP. P.
9.4(i)(1), (2)(C); TEX. R. APP. P. 38.6(b).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court